 Case: 20-10128    Document: 00515608113 Page: 1 Date Filed: 10/20/2020
Case 3:18-cr-00500-B Document 122 Filed 10/20/20 Page 1 of 2 PageID 1057
  Case: 20-10128    Document: 00515608128 Page: 1 Date Filed: 10/20/2020
 Case 3:18-cr-00500-B Document 122 Filed 10/20/20 Page 2 of 2 PageID 1058



                  United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                                TEL. 504-310-7700
CLERK                                                     600 S. MAESTRI PLACE,
                                                                  Suite 115
                                                         NEW ORLEANS, LA 70130

                           October 20, 2020


Ms. Karen S. Mitchell
Northern District of Texas, Dallas
United States District Court
1100 Commerce Street
Earle Cabell Federal Building
Room 1452
Dallas, TX 75242

      No. 20-10128    USA v. Christopher Faulkner
                      USDC No. 3:18-CR-500-1


Dear Ms. Mitchell,
Enclosed is a copy of the Supreme Court order denying certiorari.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk
                                 By: _________________________
                                 Sabrina B. Short, Deputy Clerk
                                 504-310-7817
